Title: To George Washington from Andrew Hamilton, 16 August 1775
From: Hamilton, Andrew
To: Washington, George



Sir
Watertown [Mass.] 16th August 1775.

Your Excellencys known Character for Candor, & humanity, has encouraged me to take the liberty of troubling you with this letter, & as I am certain you must be much engaged at present, will be as Concise as possible. I was made an Ensign in the 16th Regt in—59, a Lieut. in—65 & sold out in—71, since which time I have lived in Annapolis, N: Scotia, on a farm, which, with a small stock on it, has afforded me a Comfortable maintenance, but insufficient, let my inclination be ever so great, to spare either a bundle of a hay, or a peice of meat of it.
The last of June I had a letter from my Brother (who is a Lieutenant in 52d Regt) & another from my friends in Ireland, from whom I had not heard for three years before, & some affairs which I was obliged to settle with my brother, made me embrace the opportunity of sailing for Boston, in a sloop that was bound there with Hay. The hands of the sloop took possession of her, & Carried her into Kinnebeck river. The Committee at Georgetown examined me. The letters I had with me & the hands of the vessel cleared me of being Concerned either in the cargoe, or any other particular as an enemy to America. As

I had been in the army, they suspected me & sent me to the General Court. I have been examined three different times & the only thing the Court suspects me of, is, my intentions, should I get into Boston, of entering into the regular service. They therefore have determined to detain me & send me to some interior part of the Country. I must beg Your interposition in my favor. If I am not allowed to return to my farm, the servants I left on it, who are only hired for a few months, may destroy my interest there, & I shall then be worse than a beggar. The only chance I can have of returning this fa⟨vor⟩ is, by getting leave to go into Boston. If I can have that liberty, my Honor & oath (which is the only security I can offer at present) I will freely give that I had not any intention of applying for any Commission, nor will I accept of any under General Gage, but will sail in the first vessel that is bound to any part of N. Scotia. If I can not have this liberty, I will be much obliged to Your Excellency, if You will allow me to go with the gentlemen of the Navy, as I am acquainted with them, & their Society will make Captivity less irksome. I am with the greatest respect Your Excellency’s most Obedt Humble Servant

Andw Hamilton

